DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 5 recites the limitation “said gas” in line 1. However it is not clear if this gas is the first/second or both quantities of gas since claim 1 leave the option for the gases to differ. It is believed that this should be a first quantity of gas. The term comprising is open ended terminology and other limitations not disclosed may be included in the process. 

Allowable Subject Matter
Claims 1-4 and 6-7 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not suggest nor fairly disclose A system, comprising: a gas supply for injecting a first quantity of gas into said fluid inside said mixing chamber to produce a first solution containing a first volume of gas nanobubbles; a pressure vessel for receiving said first solution 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. "Katayama US 2012/0256329 and Osborn US 2005/0279713".
Katayama et al. {hereinafter Katayama) discloses a system (processing apparatus for dispersion, dissolution, solubilization, or emulsification of gas/liquid or liquid-liquid, title; see processing apparatus 20 shown in Fig. 1), comprising: a centrifugal pump (centrifugal pump 1, Fig. 1) for moving a fluid from a reservoir (chamber 50, Fig. 1; the fluid in the chamber 50 is returned to the intake port 3 of the pressurizing centrifugal pump 1 by the circulating channel 26, para. [0119]) into a mixing chamber (impeller chamber 11, Fig. 7; fluid can easily be raked up from the intake port 3 along with the rotation of the impeller 8, whereby the fluid is held in the impeller chamber 11, para. [0019]); a gas supply (gas sample storage tank 61, Fig. 1) for injecting a first quantity of gas into said fluid inside said mixing chamber lo produce a first solution (when the pressurizing centrifugal pump 1 is activated to rotate the impeller 8 in the direction Indicated by an arrow, the respective blades 9 rake up and suck the fluid and gas from the intake port 3 into the impeller chambers 11 and hold and tum the fluid in a stale of being stored in the respective impeller chambers 11, para. [0099]); a pressure vessel (pressurizing chamber 15, Fig. 8) for receiving said firs! solution from said centrifugal pump (Fig. 8), wherein said pressure vessel is configured to hold said First solution under an internal pressure and for a selectet1 duration lo produce a second solution (the fluid and air bubbles in the pressurizing chamber 15 are pressurized along the pressurizing plane 17 and enter the impeller chamber 11 while increasing in pressure thereof and reach the pressurizing partitioning wail 16, para. [0099]); and one or more nozzles (nozzle po1tion 30 having opening 31, Figs. 1 and 2; the valve element 40 of the valve 35 as shown in FIG. 2 is moved to reduce the minute opening 31 of the nozzle portion 30, para. 0117]) for spraying said second solution into said reservoir (The fluid after foaming passed through the minute opening of the nozzle portion 30 is received once in the large-capacity chamber 50, para. (0118), wherein said one or more nozzles is sized and shaped to release a portion of said volumes of gas nanobubbles into said fluid (The air bubbles generated in the vicinity of the nozzle portion 30 are encouraged to become bubbles, para. !0106]; As a configuration suitable for generating micro bubbles on the basis of the compressed bubble release, a valve 35 shown in FIG. 2 may be employed), wherein said centrifugal pump is configured to circulate said fluid in and through a circuit of elements (circulating portion 25, Fig. 1) comprising said reservoir, said centrifugal pump, said pressure vessel, and said one or more nozzles. until a desired quantity of pollutants is removed from said fluid (the invention may be used for manufacturing sanitary materials intended for antibacterial prope1ties, ste1ilization properties, and mold--free properties such as manufacture of ozone water· controlled in concentration, or an application in an environmental field, para. !0126]). 
Katayama fails to disclose the elements of a first solution containing a first volume of gas nanobubbles and wherein a second solution contains a second volume of gas nanobubbles in addition to said first volume.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164.  The examiner can normally be reached on M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON J ALLEN/               Examiner, Art Unit 1774